DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/363,066 filed on March 25, 2019 in which claims 1-20 are pending in the application.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
3.	 This communication is an Examiner's reasons for allowance in response to amendment filed on October 29, 2013.

4.	Claims 1-20 are allowable over the prior art of record.
5.	 The following is the Examiner's statement of reasons for allowance.
	The prior art of record:
 	 Ausman et al., (US 2008/0237402), discloses methods and apparatuses for controlling trim of an aircraft.	
 	Litwinowicz et al., (US 2017/0291690), discloses a system for trimming control surfaces during transitions between conditions when the aircraft is airborne and when the aircraft is grounded.
 	The closest prior art of record fails to disclose:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO892).
 	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661